                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

Date: November 8, 2019           Time: 1:50 – 2:07 P.M.      Judge: BETH LABSON FREEMAN
                                 Total Time: 17 Minutes
Case No.: 5:16-cr-00518-BLF-1    Case Name: UNITED STATES v. Damari William Singleton

Attorney for Plaintiff: Marissa Harris
Attorney for Defendant: Michael Hinkley for Damari William Singleton - P/C

 Deputy Clerk: Tiffany Salinas-Harwell             Court Reporter: Summer Fisher
 Interpreter: N/A                                  Probation Officer: N/A


                                           PROCEEDINGS


RESTITUTION HEARING

Restitution Hearing held.

Parties Stipulate to Restitution as Stated on the Record.
$50,100.00 to R.O.
$2,400.00 to L.G.

Affidavit to be filed.



///


P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                      Courtroom Deputy
I: Interpreter
                                                                                   Original E-Filed
